DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The Amendment filed 09/27/2021 has been entered. Claims 16-17, 20-21, 36-37 remain pending in the application, with claims 26-35 withdrawn from consideration as being drawn to a non-elected invention, as set forth by the Response to Election requirement filed on 05/20/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-17, 20-21, 36-37 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 16-17, 20-21, 36-37 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Sugou (WO2006101251 A1 - see reference attached) and Su et al (U.S Patent 9034457B2) and Bhalakia et al (U.S PG Pub 20140104564A1).
Regarding claim 16, Sugou is drawn also to the art of forming an optical polymer film with a coating solution applied to it (Abstract). 
Sugou discloses a polymer film such as TAC (which as disclosed in instant specification [0014] is used as an optical polymer film) to which a coating solution containing a solvent and an optical functional material (additive) is applied. 
Sugou further discloses that the solvent of the coating solution penetrates through a coating surface into the polymer film such that a mixture layer (i.e. optical functional material mixed with polymer film or embedded in a surface of the polymer film) (Abstract). Sugou discloses that the coating solution may be applied on at least one of the surfaces of the polymer film (i.e. can be applied and is applied to both surfaces) (pg.26, lines 20-22). Sugou further discloses that the additive can be antiglare, antireflection, antistatic, cured resin, or adhesive layers/materials (pgs.26-27, lines 29-33 & 1-21). Sugou further discloses evaporating/drying the coating solution (120) which is applied on the polymer film (19) and further discloses a mixing layer (121) formed which embeds or dissolves the solute, as the mixing layer is formed by the swelling/dissolving of the polymer film with the coating solution (i.e. optical functional material in the surface of the polymer film (Figure 4) (pgs.27-28, lines 22-32 & 1-10; pgs.28-29, lines 26-32 & 1-8). Thus, Sugou discloses dissolving and swelling the polymer film (i.e. the solvent co-migrating into the film, as the action of dissolving would mean that the coating solution and polymer film are mixing with each other and the solution is migrating into the polymer film), and has further disclosed a mixing layer being formed which would mean that the solute (optical functional material) mixes with 
With regards to the polymer film having a smooth surface and an exposed surface, the support side surface (19a) is interpreted as the smooth side, and the air side surface (19b) is interpreted as the exposed surface (pg.28, lines 11-25). Sugou discloses that the air side surface is exposed to the air in the film production process and the support side surface is exposed to the supports in the film production process (i.e. belts and casting dies) (pg.28, lines 11-25). 
Sugou discloses a polymer film formation process (pg.35, lines 9-32 & pg.37, lines 25-32 to pg.41, lines 1-5), which is the same/similar process as disclosed in the instant specification (see instant specification [0006-0007] (i.e. a polymer dope which is casted and a smooth surface or surface roughness is imparted based on the polished surfaces (i.e. belts and dies) that it is in contact with). the polymer film is manufactured in a similar process as in the instant specification (i.e. a polymer dope being cast in a die and belt, with the polished surfaces of the die and belt imparting smoothness/surface roughness values). The casting die and belt have surface roughnesses of 1µm (die) (pg.39, lines 20-23) and at most 0.05µm (belt) (pg.40, lines 13-16), which impart the surface roughness to the support side surface (smooth surface) of the film of Sugou. 
The belt has a surface roughness value of 0.05µm (which is equivalent to 0.05 Ra, as Ra values are measured in micrometers or microinches), and thus impart this surface roughness value to the surface of the film, which would anticipate the instantly claimed surface roughness value of the film surface. Alternatively, the casting die prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)). 

Sugou has not explicitly disclosed applying a second film to the coated first film surface. However, this step is known in the art from Su.
Su is also drawn to the art of a mixture used in photochromic (optical) devices, and the photochromic mixtures uses a photochromic dye and a thermoset adhesive, which is applied onto a carrier substrate (polymer film) (Abstract; Column 1, lines 20-26). Su discloses that the carrier substrate (14) is a transparent substrate like polycarbonate (Column 4, lines 7-17), and further that the photochromic mixture (12) which is applied onto the substrate is a mixture of photochromic dye and thermoset adhesive (Columns 4-5, lines 27-67 & 1-13) (i.e. a functionalized adhesive solution), given that the thermoset adhesive is uncured when applied (Column 5, lines 14-19). 
Su further discloses that a second substrate (which is of the same material) can be applied to coated film (Columns 6-7, lines 60-67 & 1-24). 
It would have been obvious to an ordinary skilled artisan to have modified the method of Sugou, with the step of attaching/laminating a second film of the same material, as disclosed by Su, in order to form improved photochromic devices with readily available processing techniques which allow incorporation of photochromic device with any number of optical elements. 


Further, the method of Sugou as modified by Su, would mean that the coated polymer film of Sugou is laminated with another second film of the same material (i.e. second TAC film), and this would mean that the second film also has a smooth and exposed surface. 
Further, Sugou as modified by Su discloses attaching a second film/substrate to the coated first film surface (see claim 20 rejection above). 
With regards to the exposed surface of the second film being attached to the coated first film surface, it is obvious that this is the case from the disclosure of Sugou, given that Sugou discloses that it is preferable to coat the smooth surface of the film (pg.28, lines 11-18), which would mean the smooth surface of the second film would be coated (Sugou as modified by Su) and the exposed surface of the second film would be attached/applied to the coated first film. It is further obvious from Sugou’s disclosure to attach the exposed surface of the second film with the coated first film, given that Sugou discloses the optical film (coating + polymer film) has excellent optical properties (which are imparted by the optical functional layer, and if this is covered, then those optical 

With regards to the functionalized adhesive solution containing a cellulose resin, solvent and a solute selected from a dye, tint, pigment or light filter, this limitation is not explicitly from Sugou. Sugou has disclosed the optical functional layer containing a solvent, an adhesive and resin and antiglare, antireflection, and antistatic layers (pg.26-27, lines 20-32 & 1-21; pg.28, lines 26-32). Sugou has not disclosed the resin being a cellulose resin. The antiglare or antireflection material of Sugou is interpreted as tint and light filter material, because an antiglare and antireflection material serve the purpose of tinting or filtering light (reflecting light is a form of filtering light). Further, then, Sugou has not disclosed explicitly the cellulose resin, but Sugou does disclose the functionalized adhesive solution. In the event the applicant disagrees with the above interpretation and explanation, it is further known from Su to have a functionalized adhesive solution with an adhesive, solvent and a dye as being a part of it.
Su is also drawn to the art of a mixture used in photochromic (optical) devices, and the photochromic mixtures uses a photochromic dye and a thermoset adhesive, which is applied onto a carrier substrate (polymer film) (Abstract; Column 1, lines 20-26). Su discloses that the carrier substrate (14) is a transparent substrate like polycarbonate (Column 4, lines 7-17), and further that the photochromic mixture (12) which is applied onto the substrate is a mixture of photochromic dye and thermoset 
It would have been obvious to have modified the method of Sugou, with the step of the optical functional additive being a dye (photochromatic dye) as disclosed by Su, in order to be able to control the color, wavelength or range of wavelengths absorbed (Column 5, lines 25-26).

Sugou has also disclosed the solution being a functionalized adhesive solution (pgs.26-27, lines 29-32 & 16-21). Sugou discloses the functional layer being an easy adhesive layer (pg.27, lines 16-21). In the event the applicant disagrees with the above explanation, Su also discloses a functionalized adhesive solution being applied on the carrier substrate/polymer film.
Su is also drawn to the art of a mixture used in photochromic (optical) devices, and the photochromic mixtures uses a photochromic dye and a thermoset adhesive, which is applied onto a carrier substrate (polymer film) (Abstract; Column 1, lines 20-26). Su discloses that the carrier substrate (14) is a transparent substrate like polycarbonate (Column 4, lines 7-17), and further that the photochromic mixture (12) which is applied onto the substrate is a mixture of photochromic dye and thermoset adhesive (Columns 4-5, lines 27-67 & 1-13) (i.e. a functionalized adhesive solution), given that the thermoset adhesive is uncured when applied (Column 5, lines 14-19). Su also discloses a solvent being a part of the mixture/solution (Column 8, lines 5-12).
It would have been obvious to an ordinarily skilled artisan to have modified the method of Sugou, with the solution being a functionalized adhesive solution as 

In the event the applicant further disagrees with above explanations and interpretations as pertaining to the functionalized adhesive solution, it is further known from Bhalakia to have a coating layer containing a solvent, an optical additive, and a cellulose resin that is low-melt temperature. Further, neither Sugou nor Su disclose the solution containing a resin which is a low-melt temperature cellulose resin, and this is also known from Bhalakia. 
Bhalakia is also drawn to the art of making an optical element, specifically an ophthalmic element, in which to a polymeric ophthalmic lens, a first and second polymer film with a functional layer (i.e. functionalized adhesive solution) in between, are applied (Abstract; [0028]). Bhalakia discloses the functional layer to be a coating or a film [0037], and discloses attaching a first sheet and second sheet to the functional layer, as in the instant application [0030];[0037]. Bhalakia discloses the first and second sheet to be polymer sheets [0058]. Bhalakia further discloses the functional layer being a cellulose acetate butyrate resin, photochromic dyes and a solvent ([0043-0044]; [0072-0073 & 0078 & 0118-0119]). Bhalakia further discloses that when attaching the first and second sheets to the functional layer when the functional layer is a coating, no other adhesive is used, which would mean the coating serves as a functionalized adhesive solution [0037]. Bhalakia further discloses that the cellulose acetate butyrate resin is used because it readily incorporates dyes and dyes can activate and perform well in 
It would have been obvious to an ordinarily skilled artisan to have modified the functionalized adhesive solution to contain a low-melt temperature cellulose resin as disclosed by Bhalakia, to arrive at the instant invention, in order to have a resin which readily incorporates dyes and allows dyes to activate and perform well [0043]. 
It would have been further obvious to an ordinarily skilled artisan to have modified the method of Sugou and Su with the step of incorporating the optical laminate (first and second sheet with functional layer sandwiched in between, as is also claimed in the instant application with the first and second film with the solution applied in between) into an ophthalmic lens, as disclosed by Bhalakia, to arrive at the instant invention, in order to have a lens in which functional properties are readily incorporated without altering the smooth nature of the outside surface of the lens [0103].

Regarding claim 17, Sugou has already disclosed the film being an optical polymer film (see claim 16 rejection above). Sugou discloses a TAC film, which is also as disclosed in instant specification [0014].

Regarding claim 20, Sugou has not explicitly disclosed applying a second film to the coated first film surface. However, this step is known in the art from Su. Sugou and Su disclose the instant limitations (see claim 16 rejection).
Su is also drawn to the art of a mixture used in photochromic (optical) devices, and the photochromic mixtures uses a photochromic dye and a thermoset adhesive, which is applied onto a carrier substrate (polymer film) (Abstract; Column 1, lines 20-26). Su discloses that the carrier substrate (14) is a transparent substrate like polycarbonate (Column 4, lines 7-17), and further that the photochromic mixture (12) which is applied onto the substrate is a mixture of photochromic dye and thermoset adhesive (Columns 4-5, lines 27-67 & 1-13) (i.e. a functionalized adhesive solution), given that the thermoset adhesive is uncured when applied (Column 5, lines 14-19). Su further discloses that a second substrate (which is of the same material) can be applied to coated film (Columns 6-7, lines 60-67 & 1-24). Further, the method of Sugou as modified by Su, would mean that the coated polymer film of Sugou is laminated with another second film of the same material (i.e. second TAC film), and this would mean that the second film also has a smooth and exposed surface.
It would have been obvious to an ordinary skilled artisan to have modified the method of Sugou, with the step of attaching/laminating a second film of the same material, as disclosed by Su, in order to form improved photochromic devices with readily available processing techniques which allow incorporation of photochromic device with any number of optical elements. Further, it would have been obvious to an ordinarily skilled artisan to have modified the method Sugou, with the step of attaching or laminating a second film/substrate as disclosed by Su, since as such this is a known 

Regarding claim 21, Sugou and Su in combination disclose the instant limitations (see claims 16 & 20 rejections above). Sugou as modified by Su discloses attaching a second film/substrate to the coated first film surface (see claim 20 rejection above). With regards to the exposed surface of the second film being attached to the coated first film surface, it is obvious that this is the case from the disclosure of Sugou, given that Sugou discloses that it is preferable to coat the smooth surface of the film (pg.28, lines 11-18), which would mean the smooth surface of the second film would be coated (Sugou as modified by Su) and the exposed surface of the second film would be attached/applied to the coated first film. It is further obvious from Sugou’s disclosure to attach the exposed surface of the second film with the coated first film, given that Sugou discloses the optical film (coating + polymer film) has excellent optical properties (which are imparted by the optical functional layer, and if this is covered, then those optical properties would not be imparted) and that the optical film can be used as protective film for a polarizing film or an optical compensation film (pg.33, lines 10-23). Thus, Sugou, as modified by Su disclose the instant limitations.

Regarding claim 36, Sugou has already disclosed the film being a triacetate cellulose film (see claim 16 rejection above).

Regarding claim 37, Sugou has also disclosed the thickness of the cellulose film (polymer film) being in the instantly claimed range. Sugou discloses the thickness of the polymer layer being between 10 to 150 micrometers (pg.28, lines 10-25), which forms an overlapping and encompassing range with the instantly claimed range. The courts have held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (MPEP 2144.05 (I)).

Response to Arguments
Applicant’s arguments, see Amendment pages 6-8, filed 09/27/2021, with respect to the rejection(s) of claim(s) 16 under 35 U.S.C 102(a)(1) have been fully considered and are persuasive in view of amendment. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sugou, Su and Bhalakia.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712